Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA19103-7018 Telephone(215) 564-8000 Fax (215) 564-8120 J. Stephen Feinour, Jr. jfeinourjr@stradley.com 215-564-8521 1933 Act Rule 497(j) 1933 Act File No. 333-104218 1940 Act File No. 811-21328 May 5, 2015 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-0505 Re: SMA Relationship Trust (the “Trust”) File Nos. 333-104218 and 811-21328 Ladies and Gentlemen: On behalf of the Trust, pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 32/34 filed electronically with the U.S. Securities and Exchange Commission on April 30, 2015. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or, in my absence, to Jana L. Cresswell, Esquire at (215) 564-8048. Very truly yours, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr.
